Exhibit 10.34

MEMBERSHIP INTEREST PURCHASE AGREEMENT

among

MSC – MEDICAL SERVICES COMPANY

SPEEDY RE-EMPLOYMENT, LLC

and

THE MEMBERS NAMED HEREIN

Dated as of January 28, 2008



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of January 28, 2008
(“Effective Date”) among MSC-Medical Services Company, a Florida corporation
(referred to herein as the “Company” or “Buyer”), Speedy Re-Employment, LLC
(“Speedy”), and the Members of Speedy which are listed in Schedule 2.5(c),
attached hereto and incorporated herein (said Members may be referred to herein
individually, as a “Seller”, “Member” or “Owner” and collectively as “Sellers”,
“Members” or “Owners”) (Buyer, Speedy and Sellers may be referred to herein
individually, as a “Party” and collective, as “Parties”).

WHEREAS, Sellers collectively as of the Closing Date (as hereafter defined) own
all of the issued and outstanding membership interests of Speedy as set forth on
Schedule 2.5(c) attached hereto; and

WHEREAS, Sellers will sell to the Company, and the Company will purchase from
Sellers, all of the issued and outstanding membership interests of Speedy owned
by Sellers for cash on the terms and conditions hereinafter set forth
(“Acquisition”).

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereto agree as follows:

ARTICLE 1

PURCHASE OF MEMBERSHIP INTERESTS BY THE COMPANY FROM SELLERS

CLOSING DATE

1.1 Sale of Membership Interests. Subject to the terms and conditions
hereinafter set forth, on the Closing Date, Sellers shall sell to the Company,
or its designee, and the Company, or its designee, shall purchase from Sellers,
all of the issued and outstanding membership interests of Speedy (“Membership
Interests”) for the aggregate consideration as is set forth herein (the
“Consideration”), which Consideration shall be allocated among the members of
Speedy in accordance with their pro rata ownership (“Ownership Interests”) and
except as set forth herein shall be paid by Buyer by wire transfer of
immediately available funds to such account(s) as the Member Representative
shall designate. As payment in full for the Membership Interests, the Company
shall, against delivery of a certificate or certificates evidencing the
Membership Interests from Sellers registered in the Company’s name, pay an
amount equal to Seven Million Dollars ($7,000,000) (“Purchase Price”) for the
Membership Interests as follows:

(a) Seven Hundred Thousand 00/100 Dollars ($700,000) (“Escrow Amount”) shall be
placed in escrow to be disbursed pursuant to the Escrow Agreement and the terms
outlined herein.

 

2



--------------------------------------------------------------------------------

(b) A cash payment by wire transfer of immediately available funds to such
account or accounts as the Member Representative shall designate in the
aggregate amount of Six Million Three Hundred Thousand and 00/100 Dollars
($6,300,000) (“First Payment”). The Member Representative shall require that One
Million Three Hundred Thousand Dollars ($1,300,000) of the First Payment
(“Holdback Amount”) be delivered on behalf of the Sellers by wire transfer to a
single account designated by the Member Representative to satisfy potential
future obligations of the Sellers including, without limitation, bonuses to be
paid to Speedy employees, attorneys’ fees and costs. The Holdback Amount shall
be held on behalf of each Seller in accordance with their Membership Interests
with the Member Representative to determine the use of said Holdback Amount in
his sole discretion. When the Member Representative deems it appropriate in his
sole discretion, any remaining amounts distributed to the Sellers from the
Holdback Amount shall be distributed to the Sellers pro rata based on their
respective Membership Interests. Sellers agree to release and hold harmless
Member Representative from any and all Losses or other liabilities and claims
related to the Member Representative’s use of the Holdback Amount.

1.2 Estimated Net Working Capital. On or before the Closing Date, the Member
Representative and the Buyer shall agree on the estimate of the Net Working
Capital as of the Closing Date (the “Estimated Net Working Capital”).

1.3 Final Net Working Capital.

(a) As promptly as possible, but in any event within fifty (50) days after the
Closing Date, Buyer will deliver to the Member Representative a consolidated
balance sheet of Speedy as of the Closing Date (the “Closing Balance Sheet”) and
a statement showing the calculation of the Net Working Capital derived from the
Closing Balance Sheet (together with the Closing Balance Sheet, the “Preliminary
Net Working Capital Statement”). Except as set forth in Schedule 1.3, the
Closing Balance Sheet shall be prepared and determined on a consolidated basis
in accordance with GAAP and the Net Working Capital and Closing Balance Sheet
shall be prepared and determined using the same accounting methods, policies,
principles, practices and procedures, with consistent classifications, judgments
and estimation methodology, as were used in preparation of the audited
consolidated balance sheet of Speedy as of the fiscal year ended December 31,
2006 (the “2006 Balance Sheet”) and shall not include any changes in assets or
liabilities as a result of purchase accounting adjustments. The parties agree
that the purpose of preparing the Closing Balance Sheet and determining the Net
Working Capital and the related purchase price adjustment contemplated by this
Section 1.3 is to measure changes in Net Working Capital, and such processes are
not intended to permit the introduction of different judgments, accounting
methods, policies, principles, practices, procedures, classifications or
estimation methodologies for the purpose of preparing the Closing Balance Sheet
or determining the Net Working Capital, as any of the foregoing should be
modified to correct manifest error.

 

3



--------------------------------------------------------------------------------

After delivery of the Preliminary Net Working Capital Statement, the Member
Representative and its accountants shall be permitted full access to review
Speedy’s books and records and work papers related to the preparation of the
Preliminary Net Working Capital Statement. The Member Representative and its
accountants may make inquires of Buyer, Speedy and their respective accountants
regarding questions concerning or disagreements with the Preliminary Net Working
Capital Statement arising in the course of their review thereof, and Buyer shall
use its, and shall cause Speedy to use their, commercially reasonable efforts to
cause any such accountants to cooperate with and respond to such inquiries,
subject to the execution by the Member Representative and its accountants of
such “access” agreements and other documents as Speedy’s auditors may reasonably
request. If the Member Representative has any objections to the Preliminary Net
Working Capital Statement, the Member Representative shall deliver to Buyer a
statement setting forth its objections thereto (an “Objections Statement”). If
an Objections Statement is not delivered to Buyer within 60 days after delivery
of the Preliminary Net Working Capital Statement, the Preliminary Net Working
Capital Statement shall be final, binding and non-appealable by the parties
hereto. The Member Representative and Buyer shall negotiate in good faith to
resolve any such objections, but if they do not reach a final resolution within
15 days after the delivery of the Objections Statement, the Member
Representative and Buyer shall submit such dispute to Deloitte & Touche (the
“Dispute Resolution Auditor”). Any further submissions to the Dispute Resolution
Auditor must be written and delivered to each party to the dispute. The Dispute
Resolution Auditor shall consider only those items and amounts which are
identified in the Objections Statement as being items which the Member
Representative and Buyer are unable to resolve. The Dispute Resolution Auditor’s
determination will be based solely on the definition of Net Working Capital
contained herein. The Member Representative and Buyer shall use their
commercially reasonable efforts to cause the Dispute Resolution Auditor to
resolve all disagreements as soon as practicable. Further, the Dispute
Resolution Auditor’s determination shall be based solely on the presentations by
Buyer and the Member Representative which are in accordance with the terms and
procedures set forth in this Agreement (i.e., not on the basis of an independent
review). The resolution of the dispute by the Dispute Resolution Auditor shall
be final, binding and non-appealable on the parties hereto. The costs and
expenses of the Dispute Resolution Auditor shall be allocated between Buyer, on
the one hand and the Sellers on the other hand, based upon the percentage which
the portion of the contested amount not awarded to each party bears to the
amount actually contested by such party (with each Seller responsible for his or
her portion of such costs and expenses (determined on a pro rata basis according
to each party’s membership interests)). For example, if the Member
Representative claims the Net Working Capital is $1,000 greater than the amount
determined by Buyer’s accountants, and Buyer contests only $500 of the amount
claimed by the Member Representative, and if the Dispute Resolution Auditor
ultimately resolves the dispute by awarding the Sellers $300 of the $500
contested, then the costs and expenses of arbitration will be allocated 60%
(i.e., 300 ÷ 500) to Buyer and 40% (i.e., 200 ÷ 500) to the Sellers.

(b) If the Net Working Capital as finally determined pursuant to Section 1.3(a)
above is greater than the Estimated Net Working Capital, Buyer shall pay to the
Member Representative (on behalf of the Sellers) such excess within 15 days
after such excess is finally determined. If the Net Working Capital as finally
determined pursuant to Section 1.2(a) above is less than the

 

4



--------------------------------------------------------------------------------

Estimated Net Working Capital, the Member Representative (on behalf of the
Sellers) shall deliver to Buyer each Seller’s portion of such shortfall from the
Escrow Amount (“Shortfall”). Notwithstanding anything to the contrary stated
herein, this Section 1.2 shall be governed by the limitations of liability set
forth in Section 7.5 of this Agreement and pursuant to that respective section,
the Shortfall shall not exceed the Cap Amount (as defined in Section 7.5).

1.4 Closing Date. The closing of the transactions contemplated hereunder (the
“Closing”) will take place simultaneously with the execution of this Agreement
(the “Closing Date”). The place of Closing shall be at the offices of Speedy, or
such other place as may be mutually agreed upon by the Parties. The Closing
shall be effective as of the opening of business as of the Closing Date.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF EACH SELLER

Each Seller, solely for itself, himself or herself, individually (and not
jointly and severally), represents and warrants the following to Buyer that on
and as of the Closing Date:

2.1 Organization, Authority and Capacity; Subsidiaries.

(a) Speedy is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Florida, and has the full power
and authority necessary to (i) execute, deliver and perform its obligations
under the Acquisition Documents and (ii) carry on its business as it has been
and is now being conducted and to own and lease the properties and assets which
it now owns or leases. Speedy is duly qualified to do business and is in good
standing in the jurisdictions set forth on Schedule 2.1(a).

(b) The residency of the Members for Speedy is listed in Schedule 2.1(b) and
each Member has the power and authority to own the Membership Interests listed
as being owned by him or her in that Schedule and to execute, deliver and
perform the Acquisition Documents to which he or she is a party and to
consummate the transactions contemplated hereby and thereby.

(c) Except as set forth on Schedule 2.1(c), Speedy does not own any shares of
any corporation or other equity interest, either of record, beneficially or
equitably, in any association, partnership, limited liability company, joint
venture or other legal entity, or have any commitment to acquire any such
interest or to make any loans or capital contributions to any such entity.

2.2 Authorization and Validity. The execution, delivery and performance of the
Acquisition Documents by Sellers and Speedy have been duly authorized by all
necessary corporate or other entity action. The Acquisition Documents to be
executed and delivered by the Sellers and Speedy have been or will be at
Closing, as the case may be, duly executed and delivered by the Sellers and
Speedy,

 

5



--------------------------------------------------------------------------------

and constitute or will constitute at Closing the legal, valid and binding
obligations of the Sellers and Speedy, enforceable in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency, or other
laws affecting creditors’ rights generally, or as may be modified by a court of
equity.

2.3 Absence of Conflicting Agreements or Required Consents. Except as set forth
on Schedule 2.3, to the knowledge of each Seller and Speedy, the execution,
delivery and performance by the Sellers and Speedy of the Acquisition Documents
to be executed and delivered by the Sellers or Speedy, as applicable: (i) do not
require the consent of or notice to any governmental or regulatory authority or
any other third party; (ii) will not conflict with any provision of
organizational documents (including certificate or articles of organization and
operating agreement) of Speedy; (iii) will not conflict with, result in a breach
of, constitute a default under or result in a violation of any law, ordinance,
regulation, ruling, judgment, order or injunction of any court or governmental
instrumentality to which any Seller, or Speedy is subject or by which Sellers or
Speedy or any of their assets or properties are bound; (iv) will not conflict
with the terms of any agreement, instrument, license or permit to which any
Seller or Speedy is a party or by which any Seller, or Speedy or any of their
respective properties are bound; and (v) will not create any Encumbrances upon
the assets or properties of any Seller or Speedy.

2.4 Governing Documents.

(a) True and correct copies of the certificate or articles of organization and
all amendments thereto and operating agreement of Speedy have been provided to
Buyer. Buyer has previously been provided with access to Speedy’s books and
records and minutes, and such minutes accurately reflect in all material
respects the proceedings of the board of directors or managers (and all
committees thereof) and members of Speedy. The record books of Speedy, including
without limitation, the books of account and minute books, are true and correct
in all material respects.

2.5 Capitalization; Ownership of Membership Interests.

(a) Except as set forth in Schedule 2.5, each Seller owns the membership
interests of Speedy set forth opposite such Seller’s name on Schedule 2.5(c)
free and clear of all liens, claims, options, charges, pledges, security
interests, deeds of trust, voting agreements, voting trusts, encumbrances,
rights or restrictions of any nature (“Encumbrances”). All right, title and
interest in and to the membership interests of Speedy are being sold, assigned,
transferred and delivered to the Buyer, and the Buyer will receive valid title
thereto, free and clear of any and all Encumbrances. The Membership Interests of
Speedy owned by the Sellers constitute one hundred percent (100%) of the
outstanding equity interests of Speedy.

(b) No subscription, warrant, option, convertible security or other right
(contingent or other) to purchase or acquire any shares of any class of
membership interests of Speedy is authorized or outstanding, there is not any
commitment of Speedy to issue any shares, membership interests, warrants,
options or other such rights or to distribute to holders of any class of its
membership

 

6



--------------------------------------------------------------------------------

interests any evidences of indebtedness or assets, and Speedy does not have an
obligation (contingent or other) to purchase, redeem or otherwise acquire any of
its membership interests or any interest therein or to pay any dividend or make
any other distribution in respect thereof.

(c) Schedule 2.5(c) is a true and complete list of all outstanding membership
interests of Speedy, the names of the record holders thereof, and the number of
membership interests held of record by each such holder.

2.6 Financial Statements.

(a) Attached hereto as Schedule 2.6(a) are the audited financial statements of
Speedy for the year ended December 31, 2006 and unaudited interim financial
statements for the twelve month period ending December 31, 2007, which reflect
the results of operations and financial condition of Speedy for such periods and
at such dates (collectively, the “Financial Statements”). The Financial
Statements have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), except the interim financial
statements as of and for the twelve month period ending December 31, 2007 for
(i) the omission of notes to unaudited Financial Statements, (ii) the fact that
interim financial statements are subject to normal and customary year-end
adjustments which are in conformance with historical adjustments by Speedy; and
(iii) any exceptions that may be indicated in the notes to such Financial
Statements (collectively, the “Exceptions”). The Financial Statements present
fairly in all material respects the financial position of Speedy as of the dates
indicated and present fairly in all material respects the results of the
operations of Speedy for the periods then ended, and are in accordance with the
books and records of Speedy which have been properly maintained and are complete
and correct in all material respects.

(b) None of Sellers or Speedy have admitted in writing its inability to pay its
debts, generally as they become due; filed or consented to the filing against it
respectively of a petition in bankruptcy or a petition to take advantage of an
insolvency act; made an assignment for the benefit of its creditors; consented
to the appointment of a receiver for itself respectively or for the whole or any
substantial part of its property; had a petition in bankruptcy filed against it;
been adjudged a bankrupt or filed a petition or answer seeking reorganization or
arrangement under the federal bankruptcy laws or any law or statute of the
United States of America or any other jurisdiction.

2.7 Absence of Certain Changes or Events. Except (i) as otherwise set forth in
Schedule 2.7 hereto, (ii) as set forth in Speedy’s interim financial statements
or (iii) as otherwise expressly contemplated in this Agreement since
December 31, 2006, Speedy has been operated only in the ordinary course of
business, and Speedy has not:

 

  (i) suffered any Material Adverse Change in working capital, condition
(financial or otherwise), assets, liabilities, reserves, business or operations;

 

7



--------------------------------------------------------------------------------

  (ii) paid, discharged or satisfied any material liability other than in the
ordinary course of business;

 

  (iii) written off as uncollectible any account receivable other than in the
ordinary course of business;

 

  (iv) compromised any debts, claims or rights or disposed of any of its
properties or assets other than in the ordinary course of business;

 

  (v) entered into any commitments or transactions not in the ordinary course of
business involving aggregate value in excess of $25,000 or made aggregate
capital expenditures or commitments in excess of $25,000;

 

  (vi) made any material change in any method of accounting or accounting
practice;

 

  (vii) sold, assigned or transferred any tangible asset other than in the
ordinary course of business or any patents, trademarks, trade names, copyrights
or other intangible assets;

 

  (viii) subjected any of its assets, tangible or intangible, to any lien,
encumbrance or restriction of any nature whatsoever, except for liens for
current property taxes not yet due and payable;

 

  (ix) increased any salaries, wages or employee benefits or made any
arrangement for payment of any bonus or special compensation for any employee of
Speedy other than in the ordinary course of business, or made any loans or
advances to, or guarantees for the benefit of, any Person;

 

  (x) hired, committed to hire or terminated any employee other than in the
ordinary course of business;

 

  (xi) entered into any contract or agreement that prohibits it from freely
engaging in any business or activities or from competing anywhere in the world,
or using any intangible rights;

 

  (xii) redeemed or repurchased any equity security, or issued, sold or
transferred any equity securities or any securities convertible, exchangeable or
exercisable into other equity securities, or options or other rights to acquire
its membership interests or other equity securities;

 

  (xiii) sold or otherwise transferred any interest in the Rights and Assets
other than in the ordinary course of business; or

 

8



--------------------------------------------------------------------------------

  (xiv) committed or agreed, whether in writing or otherwise, to take any of the
foregoing actions described in this Section 2.7.

2.8 No Undisclosed Liabilities. Except (i) as listed on Schedule 2.8 hereto,
(ii) for vendor invoices which have not been received by Speedy for payables
relating to services rendered to Speedy in the ordinary course of business or
(iii) as reflected in the Financial Statements, Speedy has no Liabilities or
obligations, whether accrued, absolute, contingent or otherwise, that are
greater than $25,000.00 either individually or in the aggregate.

2.9 Litigation, etc. Except as listed on Schedule 2.9 hereto, there are no
claims, lawsuits, actions, arbitrations, administrative or other proceedings
pending against Speedy. To the knowledge of the Sellers, (i) no such matter
described in the previous sentence is threatened against Speedy and there is no
substantial basis for any such action, and (ii) there are no governmental or
administrative investigations or inquiries pending that involve Speedy. There
are no judgments against or consent decrees binding on Speedy.

2.10 No Violation of Law.

(a) Except as outlined in Schedule 2.10, to the knowledge of each Seller and
Speedy, neither any Seller nor Speedy has been or is currently in material
violation of any applicable local, state or federal Law, order, injunction or
decree, or any other requirement of any governmental body, agency or Regulatory
Authority or court binding on it, or relating to its property or business or its
advertising, sales or pricing practices.

(b) To the best of the knowledge of each Seller and Speedy, neither any Seller
nor Speedy is currently subject to or has been assessed any material fine,
penalty, liability or disability as the result of a failure to comply with any
requirement of federal, state or local Law, nor has any Seller or Speedy
received any notice of such noncompliance.

2.11 Real and Personal Property.

(a) Schedule 2.11(a) sets forth a list and location of all items of personal and
mixed, tangible property, rights and assets of Speedy having an original or
replacement cost or value greater than $10,000.00 (“Rights and Assets”). Speedy,
(i) has good and valid title to all of the personal and mixed, tangible
property, rights and assets which it purports to own, and (ii) owns such rights,
assets and personal property free and clear of all Encumbrances (except for
current year ad valorem taxes.) All of the Rights and Assets, whether owned or
leased, are in the possession and control of Speedy. No affiliate of the
Sellers, has any claim or interest in any of the rights or assets that are used
or useful in the business conducted by Speedy or in any operations that are
similar to or competitive with that business, even if geographically distant.

(b) Schedule 2.11(b) contains a true and correct description of all real
property subleased by Speedy (the “Leased Real Property” or the “LLC Real
Property”), including all improvements located thereon. Speedy has valid and
binding subleases for each

 

9



--------------------------------------------------------------------------------

such property, copies of which have been provided to Buyer and Buyer shall enter
into subleases with the owner of said real property as a condition precedent to
the Closing, as further delineated in this Agreement. Speedy is (i) current with
respect to all payments due under such leases; (ii) Speedy has complied in all
material respects with its obligations under such leases, and (iii) there are no
material defaults on the part of Speedy, and to the knowledge of Sellers on the
part of any other party under any such lease that remain uncured and no
condition exists which, with the lapse of time or giving of notice, or both,
would give rise to a material default under any such lease or permit the
termination, modification or acceleration of rent thereunder. Buyer has been
furnished with true, correct and complete copies of all leases, deeds, easements
and other documents and instruments concerning the LLC Real Property.

(c) The Rights and Assets and the premises at which Speedy operates its business
are in good operating condition and repair, ordinary wear and tear excepted, and
the Rights and Assets include all rights, properties, interests in properties,
and assets necessary to permit Speedy to continue its respective business after
the Closing Date as presently conducted.

(d) Schedule 2.11(d) contains a complete and correct list of all of Speedy’s
trademarks, trade names, service marks, service names, brand names, registered
copyrights, Internet domain names, licenses (excluding licenses for
“off-the-shelf” computer software with a replacement cost of less than $10,000),
material technology rights, software worth in excess of $10,000, and patents
(and registrations of and applications for each of the foregoing, as
applicable), together with a complete list of all licenses granted by or to any
Seller and Speedy with respect to any of the foregoing as of the date of this
Agreement (collectively, the “Intellectual Property”). None of the Sellers or
Speedy are in receipt of any notice of any violation of the rights of others
with respect to any of the above matters. Speedy owns all right, title and
interest in, or has the right to use pursuant to a license agreement set forth
on Schedule 2.11(d), all intellectual property and proprietary rights necessary
for the operation of its business as of the date of this Agreement (the “LLC
IP”). The operating and applications computer software programs and databases
used by Speedy in the conduct of its business (collectively, the “Software”) are
listed on Schedule 2.11(d) hereto and such Software is sufficient in all
material respects for the needs of the business. Speedy owns or holds valid
licenses to all copies of the Software, and has not sold, licensed, leased or
otherwise transferred or granted any interest or rights to any thereof. To the
knowledge of Sellers and Speedy, none of the Software owned by Speedy infringes
upon or violates any patent, registered copyright, trade secret or other
proprietary right of any other Person in the United States and no claim with
respect to any such infringement or violation is threatened. Speedy has not
disclosed any person’s private, confidential, or personally identifiable
information to any other person or entity, except as specifically authorized by
the person who is the subject of the information or as authorized or permitted
by law. Speedy has not sold to any third party, or permitted any third party to
have access to, any person’s private, confidential, or personally identifiable
information for pecuniary gain or for any reason other than a legitimate
business reason. Speedy maintains certain data, including personal information,
in a computerized system, and is not aware of any breach of the security of such
system.

 

10



--------------------------------------------------------------------------------

2.12 Contracts and Commitments.

(a) Schedule 2.12 contains a complete and accurate list of all contracts,
agreements, commitments and instruments (whether written or oral, contingent or
otherwise) of Speedy of or concerning the following matters (the “Seller
Agreements”):

 

  (i) the lease, as lessee or lessor, or license, as licensee or licensor, of
any real or personal property (tangible or intangible) including the real
property leases;

 

  (ii) the employment or engagement of any officer, director, manager, employee,
consultant or agent, other than those terminable at will without severance
obligation, and any covenant not to compete with any former employees;

 

  (iii) any arrangement limiting the freedom of the Sellers or Speedy to compete
in any manner in any line of business or requiring the Sellers or Speedy to
share profits other than commissions payable to employed sales persons;

 

  (iv) any arrangement that could reasonably be anticipated to have a Material
Adverse Effect on Speedy, financial or otherwise;

 

  (v) any arrangement material to Speedy’s business, whether or not entered into
in the ordinary course of business of Speedy;

 

  (vi) any arrangement for the procurement of products and/or services from its
network of vendors;

 

  (vii) any power of attorney, whether limited or general, granted by Speedy;

 

  (viii) any arrangement that requires performance for a period of more than 30
days or that requires aggregate payments in excess of $25,000;

 

  (ix) Indebtedness or a guarantee of Indebtedness or any guarantee of any
Liability or obligation of any other Person, or the issuance of letters of
credit;

 

  (x) management, consulting or advisory arrangements;

 

11



--------------------------------------------------------------------------------

  (xi) any profit sharing, membership interest option, membership interest
purchase, membership interest appreciation, restricted membership interest,
deferred compensation, severance, or other arrangement for the benefit of its
current or former directors, officers, managers or employees;

 

  (xii) the acquisition or sale, directly or indirectly (by merger or
otherwise), or material assets (whether tangible or intangible), other than the
purchase of inventory and services in the ordinary course of business consistent
with past practice; and

 

  (xiii) any relationship between Speedy or any person or entity affiliated with
or related to Speedy or any officer, director or manager thereof.

(b) The Sellers have delivered to Buyer true and complete copies of all of the
Seller Agreements. The Seller Agreements are valid and effective in accordance
with their terms, and there is not under any of such Seller Agreements (i) any
existing or claimed material default or breach by Speedy, or (ii) to the
knowledge of the Sellers, any existing or claimed material default by any other
party or event which with notice or lapse of time, or both, would constitute a
material default by any such party. There is no actual or, to the knowledge of
the Sellers, threatened termination, cancellation or limitation of any Seller
Agreements that would have a material adverse effect on Speedy, and its
respective business, finances or otherwise. There is no pending or threatened
bankruptcy, insolvency or similar proceeding with respect to any other party to
the Seller Agreements.

2.13 Employment and Labor Matters.

(a) Schedule 2.13 sets forth a list of all current and former (within the last
12 months) full-time and part-time employees or consultants of Speedy, broken
down by location and which includes the name, title or position, salary, bonus
and benefits information for each such person (the “Business Employees”).

(b) Speedy is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours, occupational safety and health, including laws
concerning unfair labor practices within the meaning of Section 8 of the
National Labor Relations Act, and the employment of non-residents under the
Immigration Reform and Control Act of 1986.

(c) There are no charges, governmental audits, investigations, administrative
proceedings or complaints concerning the employment practices of Speedy pending
or, to the knowledge of the Sellers, threatened before any federal, state or
local agency or court that could reasonably be expected to have a Material
Adverse Effect on Speedy or its respective business or the Rights and Assets,
financial or otherwise, and, to the knowledge of the Sellers, no basis for any
such matter exists;

 

12



--------------------------------------------------------------------------------

(d) Speedy is not a party to any union or collective bargaining agreement, and,
to the knowledge of the Sellers, no union attempts to organize the Business
Employees have been made, nor are any such attempts now threatened.

(e) Speedy has not experienced any organized slowdown, work interruption,
strike, or work stoppage by any of the Business Employees.

(f) Except as set forth in Schedule 2.13(f), Speedy will not incur any liability
or obligation to any Business Employees as a result of the sale of the
Membership Interests hereunder.

2.14 Employee Benefit Programs. Other than as provided pursuant to that certain
Professional Services Agreement with Gevity HR, Inc. (the “Professional Services
Agreement”), Speedy does not maintain or contribute to and have not maintained
or contributed to, any employee benefit plan, fringe benefit, stock option,
equity-based compensation, phantom stock, bonus or incentive plan, severance pay
policy or agreement, retirement, pension, profit sharing or deferred
compensation plan or agreement, or any similar plan or agreement or any plan or
arrangement providing compensation to employees or non-employee directors (an
“Employee Benefit Program”). Speedy has no obligations or liabilities with
respect to any Employee Benefit Programs, except pursuant to that certain
Professional Services Agreement.

2.15 Insurance Policies.

(a) The attached Schedule 2.15 lists each material insurance policy maintained
by Speedy. All of such insurance policies are in full force and effect, and to
Speedy and each Seller’s knowledge, Speedy is not in material default with
respect to its obligations under any of such insurance policies. To its
knowledge, Speedy maintains all necessary insurance policies that are
(i) required by any Law applicable to Speedy or (ii) required by any contract or
agreement entered into by Speedy.

2.16 Environmental Matters.

(a) To the knowledge of the Speedy and the Sellers, there are no present or past
Environmental Conditions relating to or which could in any way materially and
adversely affect Speedy or the Rights and Assets. For purposes of this
Agreement, “Environmental Condition” means (i) the introduction into the
environment of any pollution, including without limitation any contaminant,
irritant or pollutant or other toxic or hazardous substance, in violation of any
federal, state or local law, ordinance or governmental rule or regulations, as a
result of any spill, discharge, leak, emission, escape, injection, dumping or
release of any kind whatsoever of any substance or exposure of any type in any
work places or to any medium, including without limitation air, land, surface
waters or ground waters, or from any generation, transportation, treatment,
discharge, storage or disposal of waste materials, raw materials, hazardous
materials, toxic materials or products of any kind or from the storage, use or
handling of any hazardous or toxic materials or other substances, and (ii) any
noncompliance with any federal, state or local environmental Law or order as a
result of or in connection with any of the foregoing.

 

13



--------------------------------------------------------------------------------

(b) To the knowledge of Sellers, Speedy (and its respective businesses and
operations) is in compliance with all applicable Environmental Laws, and Speedy
has not received any communication from any governmental entity that alleges
that it is not in compliance with applicable Environmental Laws.

2.17 Taxes.

Except as set forth in Schedule 2.17(a):

(a) with respect to any tax obligations or as reflected in the Financial
Statements, there does not exist any liability for Taxes which may be asserted
by any taxing authority against, and no encumbrance for Taxes will attach to
Speedy or any of the Rights and Assets or the LLC IP other than Taxes due in
respect of periods for which Tax Returns are not yet due and for which adequate
accruals have been made in the Financial Statements. All Tax Returns required to
be filed prior to the date hereof by Speedy have been filed (other than Tax
Returns for which extensions to file have been granted) with the appropriate
governmental agencies in all jurisdictions in which such Tax Returns are
required to be filed, all of which are true, correct and complete in all
material respects, and all amounts shown as owing thereon have been paid.

(b) none of the Sellers or Speedy have received notice of any Tax claims being
asserted or any proposed assessment by any taxing authority and no Tax Returns
of Speedy have been audited by the Internal Revenue Service (the “IRS”) or the
appropriate state agencies for any fiscal year or period ended prior to the date
hereof, and Speedy is not presently under, nor have they received notice of any,
contemplated investigation or audit by the IRS or any state agency concerning
any fiscal year or period ended prior to the date hereof. Speedy has not
executed any extension or waivers of any statute of limitations on the
assessment or collection of any Tax due that is currently in effect and is not
the beneficiary of any extension of time within which to file any Tax Return.

(c) Speedy and all of its respective predecessors in interest have withheld or
collected from each payment made to any Person the amount of all Taxes required
to be withheld or collected therefrom and Speedy and any of its respective
predecessors in interest has paid the same to the proper tax depositories or
collecting authorities.

(d) Speedy has been taxed as a partnership for federal and state income tax
purposes at all times during its respective existence and has not made any
election to be treated as other than a partnership pursuant to Treas. Reg.
Section 301.7701-3.

 

14



--------------------------------------------------------------------------------

(e) Speedy is not a party to any agreement, contract, arrangement or plan that
constitute any part of a non-qualified deferred compensation plan within the
meaning of Section 409A of the Code.

(f) Speedy has provided to Buyer true, correct and complete copies of all Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by Speedy since December 31, 2004.

2.18 Licenses and Authorizations.

(a) Set forth on Schedule 2.18(a) is a correct and complete list of all
licenses, accreditations, permits and other authorizations held by Speedy,
complete and correct copies of which have been provided to Buyer.

(b) No violation, default, order or deficiency exists with respect to any of the
items listed on Schedule 2.18(a). Neither Seller nor Speedy received any notice
of any action pending or recommended by any state or federal agencies having
jurisdiction over the items listed on Schedule 2.18(a), either to revoke,
withdraw or suspend any license, right or authorization. To the knowledge of the
Sellers, no event has occurred which would constitute grounds for a material
violation, order or deficiency with respect to any of the items listed on
Schedule 2.18(a) or to revoke, withdraw or suspend any such license. Except as
listed on Schedule 2.18(a), no consent or approval of, prior filing with or
notice to, or any action by, any governmental body or agency or any other third
party is required in connection with any such license, right or authorization by
reason of the Acquisition.

2.19 Inventories. All inventory shall be disposed of prior to Closing and as of
the date of Closing, no inventory shall remain on Speedy’s balance sheet.

2.20 Business Relationships.

(a) Except as disclosed on Schedule 2.20(a), to each of the Seller’s knowledge
(i) Speedy has not received a written notice of termination of any written
agreements from its top twenty (20) customers by dollar volume year to date in
2007 (“Top Customers”); (ii) no notice of termination of any oral agreements has
been tendered by a Top Customer directly or indirectly to a senior officer of
Speedy which refers only to Behn Wilson, James Buscarini, Vonesa Wenzell, Joe
McCullough or Michelle McCullough; (iii) there are no complaints, claims or
threats of the Top Customers to Speedy which would result in a reduction of
sales from the Top Customers in excess of Fifty Percent (50%) or more for each
Top Customer; (iv) Speedy is not presently responding to any requests for
proposals issued by any Top Customers; and (v) outside of the ordinary course of
business, there are no material service issues which may curtail the
relationship of a Top Customer with Speedy.

(b) Schedule 2.20(b) contains a complete and accurate list of all contracts,
agreements, commitments and instruments of Speedy of any arrangement relating to
the sale of Speedy’s products and/or services to its customers; and

 

15



--------------------------------------------------------------------------------

(c) The Sellers have no knowledge of any present or future condition or state of
facts or circumstances which would prevent Speedy from carrying on its
respective business after the Closing Date in the same manner as it is presently
being carried on.

2.21 Absence of Certain Business Practices. Except as set out on Schedule 2.21,
neither Speedy nor any officer, director, manager, employee or agent of Speedy,
nor to the knowledge of Sellers, any other person or entity acting on behalf of
Speedy, acting alone or together, has (i) received, directly or indirectly, any
rebates, payments, commissions, promotional allowances or any other economic
benefits, regardless of their nature or type, from any supplier, customer,
governmental employee or other person or entity with whom Speedy has done
business directly or indirectly, or (ii) directly or indirectly, given or agreed
to give any gift or similar benefit to any customer, governmental employee or
other person or entity who is or may be in a position to help or hinder Speedy
(or assist Speedy in connection with any actual or proposed transaction) which,
in the case of either clause (i) or clause (ii) above, would reasonably be
expected to subject Speedy to any damage or penalty in any civil, criminal or
governmental litigation or proceeding. Neither Speedy, nor, to the knowledge of
the Sellers, any officer or manager thereof has used any funds for unlawful
contributions, gifts, entertainment or other expenses relating to political
activity or otherwise, or has made any direct or indirect unlawful payment to
governmental officials or employees from the entities’ funds or been reimbursed
from the entities’ funds for any such payment, or is aware that any other person
associated with or acting on behalf of Speedy have engaged in any such
activities.

2.22 Accounts Receivable. Except as set forth in Schedule 2.22, the accounts
receivable reflected in the most recent balance sheet for Speedy, separately
included in the Financial Statements referred to in Section 2.6 hereof, and all
accounts receivable arising between December 31, 2004 and the date hereof, arose
from bona fide transactions in the ordinary course of business and are
consistent with Speedy’s fee schedule. Except as set forth in Schedule 2.22, the
accounts receivable reflected on such balance sheet, have been properly recorded
and reserved against consistent with GAAP, except with respect to the
Exceptions. No such account receivable has been assigned or pledged to any other
person, firm or corporation.

2.23 Related Party Transactions. Except as set forth in Schedule 2.23 hereto,
there are no existing arrangements or proposed transactions between Speedy and
(i) any equity holder, officer, director, manager or other Affiliate of Speedy,
or any member of the immediate family of any of the foregoing persons (such
officers, directors and family members being hereinafter individually referred
to as a “Related Party”), (ii) any business (corporate or otherwise) which a
Related Party owns, or controls directly or indirectly, or in which a Related
Party has an ownership interest, or (iii) between any Related Party and any
business (corporate or otherwise) with which Speedy regularly does business.
Schedule 2.23 describes all affiliated services provided to or on behalf of the
Sellers and such Affiliates (and Related Parties) by Speedy and all affiliate
transactions or agreements, arrangements or understandings among Speedy and the
Sellers or their Affiliates (and Related Parties).

 

16



--------------------------------------------------------------------------------

2.24 No Commissions. Neither the Sellers, Speedy, nor Buyer have incurred any
obligation for any finder’s or broker’s or agent’s fees or commissions or
similar compensation in connection with the transactions contemplated hereby.

2.25 Indebtedness. Except as set forth on Schedule 2.25, Speedy is not subject
to any Indebtedness. Schedule 2.25 details the outstanding balance (including
accrued and unpaid interest) for each such outstanding item of Indebtedness.

2.26 Distributions. Except as set forth on Schedule 2.26, since January 1, 2007,
Speedy has not declared set aside or paid any dividend or made any distribution
of cash or other property or assets to any equity holder of Speedy, or made any
other payment to any other equity holder of Speedy in their capacity as such.

2.27 Customer Credit Balance Accounts. The Customer Credit Balance Account
statement, attached hereto as Schedule 2.27, identifies all customers of Speedy
that have AR Credit Balances and the aggregate amount of such AR Credit Balance
for each such customer as of the last balance sheet issued by Speedy which as
been determined in a manner consistent with past practice.

2.28 Statements True and Correct. No representation or warranty made herein by
any Seller, nor in any statement, certificate or instrument executed and
delivered to Buyer by Speedy or any Seller pursuant to any Acquisition Document,
contains or will contain (with respect to any Acquisition Document signed at a
later date) any untrue statement of material fact or intentionally omits or will
intentionally omit to state a material fact necessary to make these statements
contained herein and therein not misleading in light of the circumstances in
which they were made.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the Sellers as follows:

3.1 Organization, Authority and Capacity. Buyer is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Buyer has the full power and authority necessary to
(i) execute, deliver and perform its obligations under the Acquisition Documents
to be executed and delivered by it, and (ii) carry on its business as it has
been and is now being conducted and to own and lease the properties and assets
which it now owns or leases. Buyer is duly qualified to do business and is in
good standing in the State of Florida and in each jurisdiction in which a
failure to be so qualified or in good standing would have a Material Adverse
Effect on its ability to perform its obligations under the Acquisition
Documents.

3.2 Authorization and Validity. The execution, delivery and performance of the
Acquisition Documents to be executed and delivered by Buyer have been duly
authorized by all necessary action by Buyer. The Acquisition Documents to be
executed and

 

17



--------------------------------------------------------------------------------

delivered by Buyer have been or will be, as the case may be, duly executed and
delivered by Buyer and constitute or will constitute the legal, valid and
binding obligations of Buyer, enforceable in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, or other laws
affecting creditors’ rights generally, or as may be modified by a court of
equity.

3.3 Absence of Conflicting Agreements or Required Consents. The execution,
delivery and performance by Buyer of the Acquisition Documents to be executed
and delivered by it: (i) do not require the consent of or notice to any
governmental or regulatory authority or any other third party; (ii) will not
conflict with any provision of Buyer’s charter or bylaws; (iii) will not
conflict with or result in a violation of any law, ordinance, regulation,
ruling, judgment, order or injunction of any court or governmental
instrumentality to which Buyer is a party or by which Buyer or any of their
respective properties is bound; and (iv) will not conflict with, constitute
grounds for termination of, result in a breach of, constitute a default under,
require any notice under, or accelerate or permit the acceleration of any
performance required by the terms of any agreement, instrument, license or
permit to which Buyer is a party or by which any of Buyer’s properties are
bound.

3.4 Statements True and Correct. No representation or warranty made herein by
Buyer, nor in any statement, certificate or instrument executed and delivered to
the Sellers by Buyer pursuant to any Acquisition Document contains or will
contain any untrue statement of material fact or omits or will omit to state a
material fact necessary to make these statements contained therein not
misleading in light of the circumstances in which they were made.

3.5 Investment. The Buyer (a) understands that the Membership Interests have not
been, and will not be, registered under the Securities Act, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (b) is
acquiring the Membership Interests solely for its own account for investment
purposes, and not with a view to the distribution thereof, (c) is a
sophisticated investor with knowledge and experience in business and financial
matters, (d) has received certain information concerning the Membership
Interests and has had the opportunity to obtain additional information as
desired in order to evaluate the merits and the risks inherent in holding the
Membership Interests, (e) is able to bear the economic risk and lack of
liquidity inherent in holding the Membership Interests and (f) is an Accredited
Investor for the reasons set forth in Schedule 3.5.

ARTICLE 4

ADDITIONAL AGREEMENTS

4.1 Public Announcements. Each party hereto agrees (i) not to disclose any
aspect of the discussions, negotiations, terms, status or conditions relating to
the transactions contemplated herein to any third party other than their
respective bankers, attorneys, auditors, officers, directors, authorized
employees and authorized representatives and then only on a need to know basis
and shall cause and require all such persons to whom such information is
disclosed to abide by the provisions of this Section 4.4, and (ii) not to issue
any press release or other general public announcement (including in any trade
journal or other publication) of the transaction,

 

18



--------------------------------------------------------------------------------

in either case, without providing the other parties hereto the opportunity to
review and comment on, and using reasonable efforts to agree upon, any such
press release or public announcement. Nothing in this Section 4.4 shall prohibit
any party from making disclosure which its counsel deems reasonably necessary or
advisable in order to satisfy such party’s disclosure obligations required by
law. Sellers acknowledge that Buyer may issue a press release promptly upon the
execution of this Agreement in a form consented to in writing by Sellers, such
consent not to be unreasonably withheld or delayed, and Sellers agree that Buyer
shall file its 8-K, 10-Q, 10-K and like filing without prior notice to or
consent of Sellers.

4.2 Use of Names. On and after the Closing Date, Sellers shall cease to use the
name “Speedy Re-Employment” or any derivation thereof or other name confusingly
similar thereto for any commercial or other public purpose without the prior
written consent of Buyer.

4.3 Tax Matters.

(a) Transfer Taxes. Any transfer taxes incurred by Sellers in connection with
the sale of the membership interests of Speedy to the Company pursuant to this
Agreement shall be borne by Sellers. Sellers shall prepare and file, at their
own expense, all necessary tax returns and other documentation with respect to
all such transfer taxes.

(b) Tax Returns.

 

  (i) Sellers shall prepare (or cause to be prepared) and Speedy shall timely
file for all taxable periods ending on or before the Closing Date (a
“Pre-Effective Period”) all Tax Returns required to be filed after the Effective
Date by or on behalf of Speedy (the “Pre-Effective Period Tax Returns”). The
preparation of such Tax Returns and the positions taken thereon shall be
consistent in all respects with Speedy’s past tax accounting principles and
practices.

 

  (ii)

The Company shall prepare and timely file (or cause to be prepared and timely
filed) for all taxable periods beginning before and ending after the close of
the Effective Date (a “Straddle Period”), all Tax Returns required to be filed
after the Effective Date by Speedy. For purposes of this Agreement, the portion
of the Straddle Period ending on and including the Effective Date shall be
referred to as the “Pre-Effective Straddle Period” and the portion of the
Straddle Period beginning after the Effective Date shall be referred to as the
“Post-Effective Straddle Period”. Any such Taxes for a Straddle Period with
respect to Speedy shall be apportioned to the Pre-Effective Straddle Period
based on the actual operations of Speedy during the portion of

 

19



--------------------------------------------------------------------------------

 

such period ending on and including the Effective Date, determined as though
Speedy’s books closed at the close of the Effective Date. The cost and expenses
of preparing any Tax Return for a Straddle Period shall be borne by the Company.

 

  (iii)

All Tax Returns referred to in Sections 4.4(b)(i) shall be subject to review and
approval by the Company, and all Tax Returns referred to in Section 4.4(b)(ii)
which affect the liability of Sellers for Taxes pursuant to this Agreement or
otherwise shall be subject to review and approval by Sellers, in each case prior
to filing, and such approval shall not be unreasonably withheld or delayed by
either such party. The party charged with responsibility to prepare a Tax Return
subject to review (the “Preparing Party”) shall present such Tax Return to the
other party (the “Reviewing Party”) no less than thirty (30) days prior to the
due date (including extensions) for filing the Tax Return. The parties shall
cooperate with one another by making available for review all related work
papers and analyses utilized in preparing the Tax Return and all related books,
records and personnel for this purpose without cost. Within fifteen (15) days
after receipt of the Tax Return, the Reviewing Party shall communicate to the
Preparing Party as to whether it concurs with the Tax Return or, if not, stating
its exceptions thereto, together with the reasons and supporting information
relating to such exceptions. If there are no such exceptions or such exceptions
are resolved by the parties, then such resolution shall be the final
determination. If such exceptions cannot be resolved by the parties within ten
(10) business days after delivery of the list of exceptions, the dispute shall
be submitted to an independent tax consultant who shall make a final
determination in accordance with the terms of this Agreement within fifteen
(15) days after submission to such independent tax consultant. The independent
tax consultant shall be one of the “Big Four” public accounting firms or a law
firm with a nationally recognized tax practice with no material relationship to
the parties or their affiliates, and such independent tax consultant shall be
chosen by agreement of the parties, or if they are unable to agree, chosen by
lot from an equal number of nominees submitted by each party. The fees and
expenses of the independent tax consultant shall be allocated by it in inverse
proportion to the adjustment granted the Reviewing Party. For example, if such
tax consultant grants a portion of the exceptions proposed by the Reviewing
Party that results in an adjustment to the amount of Taxes owed that is 25% of
the

 

20



--------------------------------------------------------------------------------

 

total adjustment to the amount of Taxes owed that would have occurred had all of
the Reviewing Party’s proposed exceptions been granted, it shall assess the
Reviewing Party with 75% of its fees and expenses. The independent tax
consultant’s decision shall be final and binding upon, and non-appealable by,
the parties.

(c) Tax Payments. Sellers shall pay all Taxes with respect to all Tax Returns
described in Section 4.4(b)(i) attributable to Pre-Effective Periods or
apportioned to Pre-Effective Straddle Periods pursuant to Section 4.4(b)(ii), to
the extent not accrued for on the Financial Statements, ten (10) days prior to
the respective due dates (excluding extensions or waivers thereof) for such
Taxes or, if later, when the respective Tax Returns reporting such Taxes are
filed, other than any Taxes payable (the “Excluded Taxes”) as the result of any
(i) events occurring on the Effective Date, outside of the ordinary course of
business, except for events occurring as a condition of closing this
transaction, (ii) any increase in Taxes resulting from Speedy amending any
Pre-Effective Tax Returns without the prior written permission of Sellers, and
(iii) Taxes which were previously paid through estimated Tax payments. Buyer
shall pay all taxes with respect to Tax Returns described in Section 4.4(b)
attributable to Post-Effective Periods or not apportioned to Pre-Effective
Straddle Periods pursuant to Section 4.4(b)(ii).

(d) Tax Characterization. Any payments made pursuant to (i) this Section 4.4,
(ii) the indemnity provisions of Article 7, or (iii) the purchase price
adjustment provisions of this Agreement, shall be treated by each of the parties
hereto as an adjustment to the Purchase Price paid by the Company for the
Membership Interests for all Tax and financial accounting purposes. The parties
hereto agree to account for the transactions contemplated herein in a manner
consistent with all the provisions of this Agreement when filing their
respective Tax Returns and the Tax Returns of Speedy.

(e) Post-Closing Audits and Other Proceedings.

 

  (i) Sellers, on the one hand, and Company on the other hand, each agree, at
its own expense (except to the extent such expense, incurred to third parties,
is subject to indemnification pursuant to Article 7), to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance (including access to books and records) relating to
Speedy as is reasonably necessary or is reasonably requested for the preparation
of any return for Taxes, any claim for refund or any audit, and the prosecution
or defense of any claim, suit or proceeding relating to any proposed adjustment.

 

  (ii)

Sellers on the one hand, and the Company, on the other hand, each agree to give
prompt notice to each other of any written inquiry by a Tax authority,
scheduling of an examination or proposed adjustment with respect to

 

21



--------------------------------------------------------------------------------

 

Taxes for any period prior to the Closing Date or after the Closing Date. In
addition to the foregoing, Buyer and Sellers shall cooperate with each other in
the conduct of any Tax audit or other Tax proceedings involving Speedy for such
periods and each may participate at its own expense; provided, however, that
Sellers shall have the right to control the conduct of any such audits or
proceedings to the extent such audits or proceedings relate to a proposed
adjustment that could adversely affect the liability of Sellers for Taxes
pursuant to this Agreement or otherwise. The Company also may, at its own
expense, be present in any such audit or proceeding and, if Sellers do not
assume the defense of any such audit or proceeding, the Company may defend the
same in such manner as it may deem appropriate, including, but not limited to,
settling such audit or proceeding after giving thirty (30) days’ prior written
notice to Sellers setting forth the terms and conditions of settlement, provided
that Sellers have not objected in writing within fifteen (15) days of receipt of
such notice and assumed control of the audit. In the event that a potential
adjustment is present in an audit or proceeding (otherwise controlled by
Sellers) for which the Company would be liable and not entitled to
indemnification hereunder, the Company shall have the right, at its expense, to
control the audit or proceeding with respect to such proposed adjustment. With
respect to a proposed adjustment which could adversely affect the liability of
Sellers for Taxes pursuant to this Agreement or otherwise, on the one hand, and
the liability of the Company for Taxes pursuant to this Agreement or otherwise,
on the other hand, (i) Sellers and the Company each may participate in the audit
or proceeding, and (ii) any issues with respect to the proposed adjustment or
otherwise pertaining to the audit or proceeding shall be decided jointly by
Sellers and the Company. Notwithstanding the foregoing provisions of this
Section, the parties to this Agreement shall endeavor to agree on a joint
representative or representatives in any proceeding in which each is entitled to
and desires to be represented.

4.4 Title Search; Discharge of Liens. Sellers have (i) used commercially
reasonable efforts to ascertain all Liens, if any, to which Speedy’s owned
Rights and Assets is subject, (ii) notified Buyer in writing of the nature and
extent thereof, and (iii) discharged all such Liens.

4.5 Transfer Taxes. Sellers shall pay (a) all transfer and documentary taxes and
fees imposed, if any, with respect to instruments of conveyance in the
transaction contemplated hereby and (b) all sales, excise and other transfer or
similar taxes on the transfer of the

 

22



--------------------------------------------------------------------------------

shares contemplated hereunder, if any. Buyer and Sellers shall cooperate with
one another in promptly making any filings in connection with any such taxes.
Buyer or Seller, as the case may be, shall execute and deliver to each other, at
Closing any certificates or other documents as the other may reasonably request
to perfect any exemption from any such transfer, documentary sales, or excise
tax.

4.6 Inter-company Debt. Sellers have caused all inter-company debt between
Zonecare USA of Delray, LLC, Speedy and SelectMRI, LLC existing to be paid prior
to the date hereof.

4.7 2007 and 2008 Financial Statements. Buyer agrees to use commercially
reasonable efforts to cause its accountants to complete the audit of Speedy for
fiscal years 2007 and 2008 on or prior to March 31, 2008 and March 31, 2009.

ARTICLE 5

CONDITIONS TO OBLIGATIONS OF BUYER

The obligation of Buyer to consummate the Acquisition is subject to the
satisfaction or waiver, at or prior to Closing, of each of the following
conditions:

5.1 Representations and Warranties. The representations and warranties of
Sellers set forth in this Agreement, or any document or instrument delivered to
Buyer hereunder, shall be true and correct as of the Closing Date with the same
force and effect as if such representations and warranties had been made at and
as of the Closing Date, except with respect to any of such representations and
warranties referring to a state of facts existing on a specified date prior to
the Closing Date, it shall be sufficient if at the Closing Date such
representation and warranty continues to describe accurately the state of facts
existing on the date so specified.

5.2 Performance; Covenants. All of the terms, covenants and conditions of the
Acquisition Documents to be complied with or performed by Speedy at or prior to
Closing shall have been complied with and performed in all material respects
(except for the covenants contained in Section 4.3(o), which shall have been
complied with in all respects) including, but not limited to, the delivery of
the following documents:

(a) A certificate of status or existence regarding Speedy certified by the
Secretary of State of its respective state of incorporation or organization
dated within ten (10) business days of the Closing;

(b) A certificate dated as of the Closing Date signed by the Sellers and the
duly authorized officers or managers of Speedy certifying the satisfaction of
the conditions in Section 5.1, 5.2 and 5.3 hereof;

 

23



--------------------------------------------------------------------------------

(c) Written consents of all third parties necessary for the consummation by
Sellers and Speedy of the transactions contemplated by the Acquisition Documents
as set forth in Schedule 5.2(c);

(d) A copy of resolutions duly adopted by the managers and members of Speedy
authorizing and approving its respective performance of the transactions
contemplated hereby and the execution and delivery by Speedy of the documents to
be executed and delivered by Speedy, certified as true and in full force and
effect as of Closing by the Secretary, an Assistant Secretary or the manager of
Speedy;

(e) A certified copy of the Articles of Organization, and all amendments
thereto, of Speedy from its respective state of organization, dated the most
recent practical date prior to Closing;

(f) A copy of the operating agreement, and all amendments thereto, if in
existence, of Speedy, certified as true and in full force and effect as of
Closing by the Secretary, Assistant Secretary or manager of Speedy;

(g) Incumbency certificates certifying the identity of the officers and managers
of Speedy;

(h) Evidence of payment of all related party debts owing to or by Speedy and
releases therefor;

(i) All books and records pertaining to the business of Speedy, including all
corporate and other records, books of accounts, contracts, agreements and such
other documents or certificates as shall be reasonably requested by Buyer
including minute books and equity interest records in Speedy’s possession;

(j) A non-foreign affidavit executed by each Seller as described in Code section
1445(b)(2) and the regulations thereunder;

(k) All other Acquisition Documents to be executed and delivered by the Sellers
and Speedy; and

(l) Membership Interest Purchase Agreement executed by Zonecare USA of Delray,
LLC and an Asset Purchase Agreement executed by SelectMRI, LLC.

5.3 Necessary Consents and Approvals. Unless otherwise waived by Buyer, the
Buyer shall have obtained all licenses, consents and permits, provided all
notices, and all waiting periods required by Law shall have expired, necessary
in order for Buyer to consummate the Acquisition.

5.4 No Injunction, Etc. No action, proceeding, investigation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency, or legislative body to enjoin, restrain, prohibit or obtain
substantial damages in respect of, this

 

24



--------------------------------------------------------------------------------

Agreement or the consummation of the Acquisition, or which is related to Speedy,
if such action, proceeding, investigation or legislation, in the reasonable
judgment of Buyer or its counsel, would make it inadvisable to consummate such
transactions.

5.5 Legal Opinion. Buyer shall have received an opinion of counsel to Sellers
substantially in the form attached as Exhibit 5.5.

5.6 Agreements with Key Persons. Employment agreements and/or non-competition
agreements (in a form acceptable to Buyer) shall be executed with certain key
owners, managers or employees (the “Key Persons”) of Speedy, which such Key
Persons are set forth in Schedule 5.6.

5.7 Operating Agreement. Buyer shall have received a termination agreement
waiving all rights under the Operating Agreement of Speedy.

5.8 Membership Interest Power. Sellers shall deliver possession of the
membership interest certificates evidencing the Membership Interests in Speedy
to Company at Closing, with all legends removed, together with executed
membership interest powers conveying unencumbered title to said Membership
Interests to Company.

5.9 Resignations and Release. All officers, directors and managers shall have
tendered their resignation as a director, officer or manager of Speedy. As part
thereof, except for claims related to the terms and conditions of this Agreement
including, without limitation, any claims made pursuant to Article 7 herein, all
of the Sellers and Michelle McCullough, Joseph McCullough, Behn Wilson and Rita
Ayers (“Select Officers”) hereby agree to individually release Speedy from all
actions and demands, suits, claims, accounts, covenants, contracts, agreements,
promises, torts, damages, judgments, executions, debts, dues, sums of money,
reckonings, bonds, bills, specialties, controversies, variances, trespasses,
liabilities and demands whatsoever, known and unknown, matured and unmatured, in
law or in equity, or both against Speedy which Sellers and Select Officers have,
now have or hereinafter can, shall, or may have, against Speedy from the
beginning of the world to the Closing Date whether contingent known or unknown
including, without limitation, any liability relating to their roles, where
applicable, as officers, directors and managers of Speedy.

In addition to the foregoing, except for claims related to the terms and
conditions of this Agreement including, without limitation, any claims made
pursuant to Article 7 herein, as of the Closing Date, Speedy agrees to release
each of the Sellers and the Select Officers from all actions and demands, suits,
claims, accounts, covenants, contracts, agreements, promises, torts, damages,
judgments, executions, debts, dues, sums of money, reckonings, bonds, bills,
specialties, controversies, variances, trespasses, liabilities and demands
whatsoever, known and unknown, matured and unmatured, in law or in equity, or
both against Sellers and the Select Officers which Speedy had, now has or
hereinafter can, shall, or may have, against Sellers and the Select Officers
from the beginning of the world to the Closing Date whether contingent known or
unknown including, without limitation, any liability relating to their roles,
where applicable, as officers, directors and managers of Speedy. This
Section 5.9 shall survive the termination or

 

25



--------------------------------------------------------------------------------

expiration of the Agreement. Any claims related to this Section 5.9 shall be
limited to the Cap Amount (defined in Section 7.5 of this Agreement) and the
aforementioned parties shall only be entitled to seek a remedy for a claim
solely against the actual Escrow Amount (defined herein).

5.10 Insurance. A Certificate from each insurance company providing coverage to
Speedy, setting forth all coverages in effect together with the amount thereof.

5.11 Escrow Agreement. Each of the Member Representative and the Escrow Agent
shall have executed and delivered the Escrow Agreement.

5.12 Lease of Space. Speedy currently leases space in a building located at the
addresses set forth in Schedule 2.11(b). It is agreed that at Closing, the
existing lease for this space and all subleases shall be terminated and Speedy
shall enter into a new sublease with Zonecare USA of Delray, LLC in form and
substance as set forth in Schedule 5.12.

5.13 Waiver. Any conditions set out in this Article 5 which are not satisfied at
Closing shall be deemed waived by the Buyer if the Buyer elects to close this
transaction without the condition being satisfied.

5.14 Guarantors. Behn Wilson and Patricia Wilson shall be removed as guarantors
on the Professional Services Agreement with Gevity HR, Inc.

ARTICLE 6

CONDITIONS TO OBLIGATIONS OF SELLERS

The obligations of the Sellers to close the Acquisition are subject to the
satisfaction or waiver, at or prior to Closing, of each of the following
conditions:

6.1 Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct as of the Closing Date
with the same force and effect as if such representations and warranties had
been made at and as of the Closing Date, except with respect to any of such
representations and warranties referring to a state of facts existing at a
specified date prior to the Closing Date, it shall be sufficient if at the
Closing Date such representation and warranty continues to describe accurately
the state of facts existing on the date so specified.

6.2 Performance; Covenants. All of the terms, covenants and conditions of this
Agreement to be complied with or performed by Buyer at or prior to the Closing
shall have been complied with and performed in all material respects, including,
but not limited to delivery of the following documents:

(a) A certificate dated as of the Closing Date signed by a duly authorized
officer of Buyer certifying the satisfaction of the conditions in Section 6.1
and 6.2;

 

26



--------------------------------------------------------------------------------

(b) Resolutions adopted by the Board of Directors of Buyer approving the
execution, delivery and performance of this Agreement and the consummation of
the Acquisitions, certified by the Secretary of Buyer;

(c) An incumbency certificate certifying the identity of the officers of Buyer;

(d) A certificate of existence regarding the Buyer certified by the Secretary of
State of its incorporation dated within ten (10) business days prior to the
Closing;

(e) A certified copy of the articles of incorporation and all amendments thereto
of Buyer certified by the Secretary of State of the state of its incorporation
and dated within ten (10) business days prior to Closing;

(f) A copy of the Bylaws, and all amendments thereto, of Buyer certified as true
and in full force and effect as of Closing by the Secretary or Assistant
Secretary of Buyer; and

(g) all other Acquisition Documents to be executed and delivered by Buyer at
Closing.

6.3 No Injunction, Etc. There shall not be any injunction, judgment, order,
decree, ruling or charge in effect preventing consummation of any of the
transactions contemplated by this Agreement.

6.4 Purchase Price. Buyer shall pay the Purchase Price as specified in
Section 1.1 and execute all Ancillary Agreements including executing on behalf
of Company the employment and/or non-competition agreements with Sellers.

6.5 Escrow Agreement. Each of Buyer and the Escrow Agent shall have executed and
delivered the Escrow Agreement.

6.6 Waiver. Any conditions set out in this Article 6 which are not satisfied at
closing shall be deemed waived by the parties if the parties elect to close this
transaction without the condition being satisfied.

6.7 Credit Card Debt. On or prior to the Closing Date, Behn Wilson shall receive
payment for any and all credit card expenses which Mr. Wilson has incurred on
behalf of Speedy through the American Express credit card in Mr. Wilson’s name.

 

27



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

7.1 Survival of Representations and Warranties. All covenants, representations
and warranties made by each of the parties hereto in the Acquisition Documents
or pursuant thereto or in any certificate delivered pursuant thereto shall
survive the Closing Date (i) until the 60th day after the Buyer’s receipt of
Speedy’s 2008 audited financial statements or fifteen (15) months from the
Closing Date, whichever is earlier, (ii) with respect to any Loss arising from
or related to a breach of Section 2.17 (Taxes) until the 30th day after
expiration of the statute of limitations applicable to such Loss, and (iii) with
respect to any Loss arising from or related to a breach of a Sellers’
Fundamental Representation or Buyer’s Fundamental Representation or any
fraudulent or intentional misrepresentations, such representations and
warranties shall survive forever.

7.2 Indemnification by Buyer.

(a) For the period commencing on the Closing Date and ending upon the expiration
of the period specified in Section 7.1 of this Agreement, Buyer shall, subject
to the limitations set forth in this Article 7, indemnify, defend and hold
harmless Sellers, and their respective directors, officers, employees,
shareholders, managers, members, attorneys, accountants and agents
(collectively, “Seller Indemnified Parties”) against and in respect of all
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses incurred in investigating, preparing or
defending any claims covered hereby) (collectively, “Losses”) sustained or
incurred by any of the Seller Indemnified Parties that arise out of any breaches
of Buyer’s representations, warranties, covenants or agreements set forth in
this Agreement or any certificate delivered pursuant hereto.

(b) Any payments pursuant to this Section 7.2 shall be treated as an adjustment
to the Purchase Price for all Tax purposes.

7.3 Indemnification by Sellers.

(a) Except as set forth herein, for the period commencing on the Closing Date
and ending upon the expiration of the periods specified in Section 7.1 of this
Agreement, Sellers shall, subject to the limitations set forth in this Article
7, indemnify, defend and hold harmless Buyer and its directors, officers,
employees, shareholders, attorneys, accountants and agents (collectively, “Buyer
Indemnified Parties”) against and in respect of all Losses sustained or incurred
by any of the Buyer Indemnified Parties that arise out of:

(i) any breaches of Sellers’ or Speedy’s representations, warranties, covenants
or agreements (in the case of any covenants or agreements made by Speedy, solely
with respect to covenants or agreements to be performed on or prior to the
Closing Date) set forth in the Acquisition Documents or any certificate
delivered pursuant thereto;

 

28



--------------------------------------------------------------------------------

(ii)(A) except as set forth in Schedule 7.3(a)(ii) any Tax of Speedy for all
taxable periods ending on or before the Closing and the pro rata portion through
the effectiveness of the Closing for any taxable period (each such taxable
period, a “Pre-Closing Tax Period”), (B) any Tax of any member of an affiliated,
consolidated, combined or unitary group of which LLC (or any predecessor) is or
was a member on or prior to the effectiveness of the Closing, including pursuant
to Treasury Regulation §1.1502-6 or any similar state, local, or foreign law or
regulation, and (C) any Tax of any Person (other than LLC) imposed on Speedy as
a transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
effectiveness of the Closing; provided, however, for the avoidance of doubt, the
Sellers shall not be required to indemnify the Buyer Indemnified Parties for any
Tax resulting solely from action taken by the Buyer after the Effective Date.

(b) For purposes of Section 7.3(a)(ii), in the case of any taxable period that
includes (but does not end on) the effectiveness of the Closing (a “Straddle
Period”), the amount of any Taxes based on or measured by income or receipts of
Speedy for a Straddle Period which relate to the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the effectiveness of
the Closing (and for such purpose, the taxable period of any partnership or
other pass-through entity in which Speedy holds a beneficial interest shall be
deemed to terminate at such time) and the amount of other Taxes of Speedy for a
Straddle Period which relate to the Pre-Closing Tax Period shall be deemed to be
the amount of such Tax for the entire taxable period multiplied by a fraction,
the numerator of which is the number of days in the taxable period ending on the
effectiveness of the Closing and the denominator of which is the number of days
in such Straddle Period.

(c) Any payments pursuant to this Section 7.3 shall be treated as an adjustment
to the Purchase Price for all Tax purposes.

7.4 Notice and Payment of Claims.

(a) Notice. A Seller Indemnified Party or Buyer Indemnified Party, as the case
may be, claiming a right to indemnification hereunder (the “Indemnified Party”)
shall notify the party from whom it is seeking indemnification (the
“Indemnifying Party”) within a reasonable period of time after it becomes aware
of facts tending to support a claim for indemnification under this Article 7,
and shall provide the Indemnifying Party as soon as practicable thereafter all
information and documentation necessary to support and verify any Loss
associated with such claim. The failure by an Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to any Indemnified Party, except to the extent that the
Indemnifying Party demonstrates that it has been prejudiced by the Indemnified
Party’s failure to give such notice in a timely manner or failure to provide
such information or documentation, as the case may be.

(b) Payment. In the event a claim for indemnification under this Article 7 shall
have been finally determined, the amount of the related Loss shall be paid by
the Indemnifying Party to the Indemnified Party, in immediately available funds
in the currency in which such Losses were denominated, within three business
days after such final determination to a bank account specified in writing by
the

 

29



--------------------------------------------------------------------------------

Indemnified Party to the Indemnifying Party no later than five business days
prior to the date such payment is due. Any claim, and the liability for and
amount of Loss therefor, shall be deemed to be “finally determined” for purposes
of this Section 7.4(b) when the parties to such action have so determined by
mutual agreement or, if disputed, when a final written determination concerning
the amount of the related Losses and the Indemnifying Party’s liability
therefore has been rendered.

(c) Escrow. From and after the Closing, any indemnification to which the Buyer
Indemnified Parties are entitled under this Agreement shall be satisfied first
by recouping such Losses from the Escrow Amount in accordance with the terms and
conditions of this Agreement and the Escrow Agreement, and thereafter, subject
to the terms and conditions of this Agreement, the Buyer Indemnified Parties may
proceed directly against the Sellers with respect to such Losses. Within sixty
(60) days after the completion of the 2008 audit of Speedy or fifteen
(15) months from the Closing Date, whichever is earlier, and assuming there are
no indemnification obligations claimed by Buyers in good faith or the Company
(the “Escrow Release Date”), Buyer and the Member Representative shall direct
the Escrow Agent to release to the Member Representative (on behalf of the
Sellers, which amounts shall then be paid over to the Sellers by the Member
Representative) the then remaining balance of the Escrow Amount less the
aggregate amount of all claims specified in any then unresolved good faith
claims for payment therefrom made by the Buyer pursuant to this Agreement. To
the extent that on the Escrow Release Date any amount has been reserved and
withheld from the distribution from the Escrow Amount on account of any
unresolved claim for payment made by Buyer and, subsequent to such date, such
claim is resolved, Buyer and the Member Representative shall promptly direct the
Escrow Agent to release (i) to the Buyer that amount, if any, due in respect of
such claim as finally determined pursuant to this Agreement and (ii) to the
Member Representative (on behalf of the Sellers, which amounts shall then by
paid over to the Sellers by the Member Representative) an amount equal to the
excess, if any, of the amount theretofore reserved and withheld from
distribution in respect of such claim less the payments, if any, made pursuant
to the immediately preceding clause (i).

(d) Third Party Claims. In the event that an Indemnifying Party may be required
to indemnify an Indemnified Party against any claim or legal action made or
brought by a third party, indemnification shall be provided in accordance with
the following procedures:

(i) upon receipt by an Indemnified Party of notice of the commencement of any
action by a third party (a “Third Party Claim”) against it, such Indemnified
Party shall, if a claim is to be made against an Indemnifying Party under this
Article 7, give notice to the Indemnifying Party of the commencement of such
Third Party Claim as soon as practicable, and in no event later than ten days
after the Indemnified Party shall have been served with process, but the failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any liability that it may have to any Indemnified Party, except to the extent
that the Indemnifying Party demonstrates that its defense of such Third Party
Claim has been prejudiced by the Indemnified Party’s failure to give such notice
in a timely manner;

 

30



--------------------------------------------------------------------------------

(ii) the Indemnifying Party will be entitled, to the extent permitted by
applicable law, to participate in the defense of such Third Party Claim and, to
the extent that the Indemnifying Party wishes, to assume the defense of such
Third Party Claim with counsel reasonably satisfactory to the Indemnified Party.
Following notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Third Party Claim, the Indemnifying Party
shall not, as long as the Indemnifying Party conducts such defense, be liable to
the Indemnified Party under this Article 7 for any fees of other counsel or any
other expenses with respect to the defense of such Third Party Claim, in each
case subsequently incurred by the Indemnified Party in connection with the
defense of such Third Party Claim, unless (X) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (Y) the
Indemnifying Party has been advised by counsel that a reasonable likelihood
exists of a conflict of interest between the Indemnifying Party and the
Indemnified Party;

(iii) if the Indemnifying Party assumes the defense of a Third Party Claim,
(A) it will be conclusively established for purposes of this Agreement that the
claims made in the Third Party Claim are within the scope of and subject to
indemnification under this Article 7 and (B) no compromise or settlement of such
Third Party Claim may be effected by the Indemnifying Party without the
Indemnified Party’s consent unless (I) there is no finding or admission of any
violation of laws, statutes, regulations or any violation of the rights of any
Person, and (II) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party;

(iv) in the event that the Indemnifying Party timely defends, contests or
otherwise protects the Indemnified Party against a Third Party Claim, the
Indemnified Party shall nevertheless have the right to, but shall not be
obligated to, participate at its own expense in the defense of the Third Party
Claim with counsel of its own choosing; and

(v) in the event the Indemnifying Party fails to defend, contest or otherwise
protect against any Third Party Claim in a timely matter, the Indemnified Party
may, but shall not be obligated to, defend, contest or otherwise protect against
the same, and make any compromise or settlement thereof and shall be entitled to
recover the entire cost thereof from the Indemnifying Party, including
reasonable attorneys’ fees, disbursements and all amounts paid as a result of
such claim or suit or the compromise or settlement thereof; provided, however,
that if the Indemnifying Party subsequently undertakes the defense of such
matter, the Indemnified Party shall not be entitled to recover from the
Indemnifying Party its costs thereafter incurred in the defense thereof other
than the reasonable cost of investigation undertaken by the Indemnified Party
and reasonable cost of providing assistance.

7.5 Limitation on Liability. Notwithstanding any other provisions contained in
this Agreement or any other related transaction documentation to the contrary,
in no event shall Sellers’ liability for Losses or the compensation for Losses
and any other related liabilities to the Buyer, its parent, affiliates,
subsidiaries, shareholders, directors, officers or other related parties
(collectively, “Buyer

 

31



--------------------------------------------------------------------------------

Parties”) for any and all claims which the Buyer Parties have or may have
against the Sellers under this Agreement including, without limitation, any
liability pursuant to the indemnification obligations set forth in Section 7.3
of this Agreement (collectively, “Claims”) exceed in the aggregate the Escrow
Amount (the “Cap Amount”); provided that the Cap Amount shall not apply to any
Loss arising from (a) any fraud by any one of the Sellers or Speedy (and in the
event of such fraud, such recourse shall be sought or granted solely against the
individual Seller committing such fraud); or (b) any breach of any Sellers’
Fundamental Representation (collectively, the “Cap Exceptions”). In addition to
the foregoing, Buyer shall only be entitled to pursue its Claims relating to or
arising out of this Agreement or in connection with the transactions
contemplated hereby including, without limitation, any claims relating to
environmental, health or safety matters or in any exhibit, schedule or
certificate delivered hereunder, against the actual Escrow Amount held in Escrow
pursuant to the terms of the Escrow Agreement provided, however, that any Claim
relating to the Cap Exceptions shall not be limited to the Escrow Amount. In
addition to the foregoing, only the permitted claims against the Cap Amount held
in Escrow as set forth herein may be pursued by the Buyer jointly and severally
against the Sellers only with respect to the actual funds related to the Escrow
Amount. The aforementioned limitations shall apply mutatis mutandis, to any such
Losses which the Sellers seek to recover from Buyer for any breach of any of
Buyer’s representations and warranties (other than a breach of any of the
Buyer’s Fundamental Representations and any fraud of Buyer Parties).

Except as otherwise delineated in this Section 7.5, Buyer may not avoid the
limitations on liability set forth in this Article 7 by seeking damages against
any Seller for breach of contract, tort or pursuant to any other theory of
liability and the Buyer hereby waives, from and after the Closing, to the
fullest extent permitted under applicable law, and agrees to indemnify each
Seller from and against any and all rights, claims and causes of action it may
have against each Seller relating (directly or indirectly) to the subject matter
of this Agreement arising under or based upon any federal, state, local or
foreign statute, law or ordinance or otherwise, including without limitation,
any rights, claims or causes of action with respect to any environmental, health
or safety matters (including, without limitation, all matters arising under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any other Environmental Requirements); provided that the foregoing
restriction will not apply to any claim that is based on fraud or breach of each
Seller’s Fundamental Representations by any person (and in the event of such
fraud or breach of a Seller’s Fundamental Representations, such recourse shall
be sought or granted solely against the person or persons committing such fraud
or breach of Fundamental Representations). Notwithstanding anything to the
contrary contained in this Agreement, Buyer shall have no right to
indemnification hereunder with respect to any Claims or alleged Claims to the
extent such Claims or alleged Claims are included in the calculation of the Net
Working Capital.

7.6 Deductible. Sellers shall not have any liability (for indemnification or
otherwise, including defense costs) with respect to Losses sustained or incurred
by any of the Buyer Indemnified Parties that arise out of any breaches of
Sellers’ representations or warranties set forth in this Agreement or any
certificate delivered pursuant hereto unless and until the aggregate amount of
the Losses sustained or incurred by the Buyer Indemnified Parties by reason of
all such breaches are in excess of a $43,080 aggregate deductible (the
“Deductible Amount”), after which point Sellers will be obligated only to
indemnify, defend and hold harmless the Buyer

 

32



--------------------------------------------------------------------------------

Indemnified Parties pursuant to the terms of this Agreement against and in
respect of the amount by which such Losses exceed the Deductible Amount, subject
to the applicable limitation of liability set forth in Section 7.5 of this
Agreement; provided that there shall be no Deductible Amount for any Loss
arising from (a) any material breach of Sellers’ or Speedy’s covenants hereunder
or in any other Acquisition Document, (b) any fraudulent or intentional
misrepresentations of Sellers or Speedy, or (c) any breach of any Sellers’
Fundamental Representation or Section 2.11(e) (Intellectual Property). The
aforementioned limitations shall apply, mutatis mutandis, to any such Losses
which the Sellers seek to recover from Buyer for any breach of any of Buyer’s
representations and warranties (other than the Buyer’s Fundamental
Representations) and the Buyer’s Fundamental Representations, as applicable.

ARTICLE 8

CERTAIN DEFINITIONS

8.1 (a) Except as otherwise provided herein, the capitalized terms set forth
below shall have the following meanings:

“Acquisition Documents” shall mean this Agreement and the other documents and
instruments to be delivered pursuant to this Agreement.

“Affiliate” of any party shall mean: (i) any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such party; (ii) any officer, director, partner,
employer or direct or indirect beneficial owner of any ten percent (10%) or
greater equity or voting interest of such party; or (iii) any other Person for
which a Person described in clause (ii) above acts in any such capacity. For
purposes of the foregoing, “control” shall have the meaning provided by Rule 405
of the Securities Act of 1933, as amended, or any successor rule thereto.

“Agreement” shall mean this Membership Interest Purchase Agreement, including
the Exhibits and Schedules delivered pursuant hereto and incorporated herein by
reference.

“Buyer’s Fundamental Representations” means the representations and warranties
set forth in Section 2.4 (Governing Documents) and 3.1 (Organization, Authority
and Capacity) and Section 3.2 (Authorization and Validity).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Environmental Laws” means all applicable Laws relating to the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or protection of human health as it relates to the
environment including, without limitation, relating to (i) Releases of Hazardous
Materials, (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials or
(iii) management of asbestos in buildings.

 

33



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” means each entity that is or was (during the applicable
period) treated as a single employer with Speedy for purposes of Code
Section 414.

“Escrow Agent” means SunTrust Bank.

“Escrow Agreement” means that certain Escrow Agreement among Buyer, Sellers and
Escrow Agent.

“Exhibits” shall mean the Exhibits so marked, copies of which are attached to
this Agreement. Such Exhibits are hereby incorporated by reference herein and
made a part hereof, and may be referred to in this Agreement and any other
related instrument or document without being attached thereto.

“Hazardous Materials” means (i) any petroleum or any by-products or fractions
thereof, asbestos or asbestos-containing materials, urea formaldehyde foam
insulation, any form of natural gas, explosives, polychlorinated biphenyls
(“PCBs”), radioactive materials, ionizing radiation, electromagnetic field
radiation or microwave transmissions; (ii) any chemicals, materials or
substances, whether waste materials, raw materials or finished products, which
are now defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“pollutants,” “contaminants” or words of similar import under any Environmental
Laws; and (iii) any other chemical, material or substance, whether waste
materials, raw materials or finished products, regulated or which may be the
subject of liability under any Environmental Laws.

“Indebtedness” means indebtedness of any kind or nature whatsoever of Speedy,
including, without limitation, capital leases.

“Law” shall mean any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a person or its assets, Liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.

“Liability” shall mean any direct or indirect, primary or secondary, liability,
indebtedness, obligation, Tax, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary course of
business) of any type, whether accrued, absolute or contingent, liquidated or
unliquidated, matured or unmatured, or otherwise.

“Material Adverse Effect” (or Change) shall mean any change in or effect on the
business of Speedy that, individually or in the aggregate (taking into account
all other such changes or effects), is, or is reasonably likely to be,
materially adverse to the business, assets, liabilities, prospects, financial
condition or results of operations of Speedy, as the case may be, taken as a
whole.

 

34



--------------------------------------------------------------------------------

“Net Working Capital” means (i) all current assets (including cash on hand and
current and deferred tax assets (other than payroll tax assets)) of Speedy as of
the close of business on the Closing Date as reported by Speedy using accounting
policies and procedures consistent with the Financial Statements minus (ii) all
current liabilities of Speedy as of the close of business on the Closing Date as
reported by Speedy using accounting policies and procedures consistent with the
Financial Statements.

“Person” shall mean a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, trust, business
association, group acting in concert, or any person acting in a representative
capacity.

“Regulatory Authorities” shall mean, collectively, all federal and state
regulatory agencies having jurisdiction over the Parties and their respective
affiliates.

“Release” means any release, spill, emission, leaking, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
(including without limitation ambient air, atmosphere, soil, surface water,
groundwater or property).

“Sellers’ Fundamental Representations” means the representations and warranties
set forth in Section 2.1 (Organization, Authority and Capacity; Subsidiaries),
Section 2.2 (Authorization and Validity), Section 2.5 (Capitalization; Ownership
of Membership Interests), Section 2.24 (No Commissions) and Section 2.26 (No
Distributions).

“Taxes” shall mean, except for Schedule 8.1, any federal or other tax, charge,
imposition or other levy (including interest or penalties thereon) including
without limitation, income taxes, estimated taxes, excise taxes, sales taxes,
use taxes, gross receipts taxes, franchise taxes, taxes on earnings and profits,
employment and payroll related taxes, property taxes, real property transfer
taxes, Federal Insurance Contributions Act taxes, any taxes or fees related to
unclaimed property, taxes on value added and import duties, whether or not
measured in whole or in part by net income, imposed by the United States or any
political subdivision thereof or by any jurisdiction other than the United
States or any political subdivision thereof.

“Tax Return” shall mean any and all returns, reports, filings, declarations and
statements relating to Taxes that are required to be filed, recorded, or
deposited with any Regulatory Authority, including any attachment thereto or
amendment thereof.

8.2 In addition to the terms defined in Section 8.1 above, other capitalized
terms used in this Agreement and not defined in Section 8.1 shall have the
meanings ascribed thereto in the sections of this Agreement in which such terms
are defined.

 

35



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS PROVISIONS

9.1 Notices.

(a) Any notice sent in accordance with the provisions of this Section 9.1 shall
be deemed to have been received (even if delivery is refused or unclaimed) on
the date which is: (i) the date of proper posting, if sent by certified U.S.
mail or by Express U.S. mail or private overnight courier; or (ii) the date on
which sent, if sent by facsimile transmission, with confirmation and with the
original to be sent by certified U.S. mail, addressed as follows:

 

If to Sellers:

   Behn Wilson    P.O. Box 8049    Delray Beach, Florida 33483

Copy to Counsel:

   Kluger, Peretz, Kaplan & Berlin, P.L.    2385 N.W. Executive Center Drive   
Suite 300    Boca Raton, Florida 33431    Attention: Jonathan D. Louis   
Telecopy Number: 561-998-0047

If to the Buyer:

   Monitor Clipper Partners    [INSERT ADDRESS]    Attention: Paul Maxwell   
Telecopy Number:                    

Copy to Counsel:

   MSC – Medical Services Company    841 Prudential Drive, Ste. 900   
Jacksonville, FL 32207    Attention: Tim Crass, General Counsel    Telecopy
Number: 904-224-2307

(b) Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 10.1.

9.2 Expenses. Each of the parties hereto shall bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated hereunder, including but not being limited to, the fees of
attorneys and accountants retained by that party incident to the negotiation,
preparation and execution of this Agreement. It is specifically agreed that the
fees payable to Kluger, Peretz, Kaplan & Berlin, P.L. shall be paid by Sellers
and not Speedy. Buyer acknowledges that Kluger, Peretz, Kaplan & Berlin, P.L.
will continue to act as counsel to Sellers after the Closing Date and that the
firm shall not be deemed to be or have been counsel to Speedy for the purpose of
determining any potential conflict of interest.

 

36



--------------------------------------------------------------------------------

9.3 Further Assurances. Each party covenants that at any time, and from time to
time, after the Closing, it will execute such additional instruments and take
such actions as may be reasonably requested by the other parties to confirm or
perfect or otherwise to carry out the intent and purposes of this Agreement.

9.4 Waiver. Any failure on the part of any party to comply with any of its
obligations, agreements or conditions hereunder may be waived by any other party
to whom such compliance is owed. No waiver of any provision of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver.

9.5 Assignment. This Agreement shall not be assignable by any of the parties
hereto without the written consent of all other parties, provided that Buyer may
assign its rights and obligations under this Agreement without the consent of
Sellers to any direct or indirect subsidiary or affiliate of Buyer or to any
party that acquires substantially all of the assets or stock of Buyer or any
successor entity resulting from a merger or consolidation of or with Buyer or
the sole shareholder of Buyer. No such assignment shall relieve Buyer of its
obligations hereunder.

9.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
executors, administrators, successors and assigns. This Agreement shall survive
the Closing and not be merged therein.

9.7 Headings. The section and other headings in this Agreement are inserted
solely as a matter of convenience and for reference, and are not a part of this
Agreement.

9.8 Entire Agreement. All Schedules and Exhibits attached to this Agreement are
by reference made a part hereof. This Agreement and the Exhibits, Schedules,
certificates and other documents delivered pursuant hereto or incorporated
herein by reference, contain and constitute the entire agreement among the
parties and supersede and cancel any prior agreements, representations,
warranties, or communications, whether oral or written, among the parties
relating to the transactions contemplated by this Agreement. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by an agreement in writing signed by the party
against whom or which the enforcement of such change, waiver, discharge or
termination is sought.

 

37



--------------------------------------------------------------------------------

9.9 Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Florida, without regard to
any applicable conflicts of Laws. The provisions of this Agreement are severable
and the invalidity of one or more of the provisions herein shall not have any
effect upon the validity or enforceability of any other provision.

9.10 Counterparts; Deliveries by Facsimile or Electronic Mail. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement and any other Acquisition Document, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or digital imaging or electronic mail, shall be treated in all
manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person. At the request of Buyer, on the one hand, or the Member
Representative, on the other, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such contract shall raise the use of a facsimile machine
or digital imaging and electronic mail to deliver a signature or the fact that
any signature or contract was transmitted or communicated through the use of a
facsimile machine or digital imaging and electronic mail as a defense to the
formation of a contract and each such party forever waives any such defense.

9.11 Brokers. Sellers shall hold harmless and defend Buyer and its affiliates,
and Buyer shall indemnify, hold harmless and defend Sellers from and against the
payment of any and all broker’s and finder’s expenses, commissions, fees or
other forms of compensation which may be due or payable from or by the
indemnifying party, or which may have been earned by any third party acting on
behalf of the indemnifying party in connection with the negotiation, execution
and consummation of the transactions contemplated hereby.

9.12 No Intention to Benefit Third Parties. Nothing in this Agreement is
intended to and shall not benefit any Person other than the parties hereto
create any third party beneficiary right in any such other Person.

ARTICLE 10

SELLERS’ REPRESENTATIVE

10.1 Sellers Representative. By the execution and delivery of this Agreement,
each member (“Member”) hereby irrevocably constitutes and appoints Behn Wilson,
as the true and lawful agent and attorney-in-fact (the “Member Representative”)
of such Member with full powers of substitution to act in the name, place and
stead of such Member with respect to the performance on behalf of such Member
under terms and provisions of this Agreement, and the Escrow Agreement and the
related documents (the “Member Documents”), as the same may be from time to time
amended, and to do or refrain from doing all such further acts and things, and
to execute all such documents, as the Member Representative shall deem necessary
or appropriate in connection with any of the transactions contemplated under
this Member Documents, including, without limitation, the power to:

(a) act for the Members with respect to all matters referred to in the Member
Documents, including all adjustments to the Purchase Price and all
indemnification matters set forth herein and the right to compromise or settle
any such claims on behalf of the Members;

 

38



--------------------------------------------------------------------------------

(b) amend or waive any provision of the Member Documents (including any
condition to Closing) in any manner which does not differentiate among the
Members;

(c) employ and obtain the advice of legal counsel, accountants and other
professional advisors as the Member Representative, in his sole discretion,
deems necessary or advisable in the performance of his duties as the Member
Representative and rely on their advice and counsel;

(d) incur any expenses, liquidate and withhold assets received on behalf of the
Members prior to their distribution to the Members to the extent of any amount
which the Member Representative deems necessary for payment of or as a reserve
against expenses, and pay such expenses or deposit the same in an
interest-bearing bank account established for such purpose;

(e) receive all notices, communications and deliveries hereunder on behalf of
the Members under the Member Documents; and

(f) do or refrain from doing any further act or deed on behalf of the Members
which the Member Representative deems necessary or appropriate, in his or her
sole discretion, relating to the subject matter of the Member Documents as fully
and completely as any of the Members could do if personally present and acting
and as though any reference to the Members in the Member Documents were a
reference to the Member Representative.

The appointment of the Member Representative shall be deemed coupled with an
interest and shall be irrevocable, and any other person may conclusively and
absolutely rely, without inquiry, upon any actions of the Member Representative
as the acts of the Members in all matters referred to in the Member Documents.
Each Member hereby ratifies and confirms all that the Member Representative
shall do or cause to be done by virtue of such Member Representative’s
appointment as Member Representative of such Member. The Member Representative
shall act for the Members on all of the matters set forth in the Member
Documents in the manner the Member Representative believes to be in the best
interest of the Members, but the Member Representative shall not be responsible
to any Members for any loss or damage any Members may suffer by reason of the
performance by the Member Representative of such Member Representative’s duties
under the Member Documents. Member Representative’s obligations hereunder are
subject to each of the Written Consent of the Meeting of the Members of Speedy,
dated as of the Effective Date and which indemnification terms are incorporated
herein by reference. Each of the Members hereby expressly acknowledges and
agrees that the Member Representative is authorized to act on behalf of such
Members notwithstanding any dispute or disagreement among

 

39



--------------------------------------------------------------------------------

the Members, and that any person shall be entitled to rely on any and all action
taken by the Member Representative under the Member Documents without liability
to, or obligation to inquire of, any of the Members. If the Member
Representative resigns or ceases to function in such capacity for any reason
whatsoever, then the successor Member Representative shall be the person which
the Members appoint; provided, however, that if for any reason no successor has
been appointed within thirty (30) days, then any Member shall have the right to
petition a court of competent jurisdiction for appointment of a successor Member
Representative. The Members do hereby agree to jointly and severally indemnify
and hold the Member Representative harmless from and against any and all
liability, loss, cost, action, cause of action, damage, suits, debts, dues, sums
of money, account reckonings, bills, covenants, contracts and agreements
whatsoever in law or equity, or expense (including, without limitation,
attorneys’ fees) incurred or suffered as a result of the performance of such
Member Representative’s duties under the Member Documents.

[Signatures Begin on Next Page]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf and its corporate seal to be hereunto affixed and attested by
officers thereunto as of the day and year first above written.

 

BUYER

MSC-MEDICAL SERVICES COMPANY By:  

/s/ Joseph P. Delaney

  Joseph P. Delaney   President SPEEDY Speedy Re-Employment, LLC By:   Vector
Family Investments, LLC, its   Managing Member By:  

/s/ Behn Wilson

  Behn Wilson, Managing Member of Vector Family Investments, LLC SELLERS

/s/ Rafael Zeno

Rafael Zeno Vector Family Investments, LLC By:  

/s/ Behn Wilson

  Behn Wilson   Managing Member

/s/ James K. Buscarini

James K. Buscarini

/s/ Vonesa Wenzel

Vonesa Wenzel

/s/ Roger Davis

Roger Davis

 

41



--------------------------------------------------------------------------------

/s/ Clark Hooper

Clark Hooper

/s/ Teresa Williams

Teresa Williams

/s/ Louise Brule

Louise Brule

IN WITNESS WHEREOF, each of the following parties has signed this Agreement only
with regard to Section 5.9 and not with regard to any other section of this
Agreement.

 

/s/ Michelle McCullough

Michelle McCullough

/s/ Joseph McCullough

Joseph McCullough

/s/ Behn Wilson

Behn Wilson

/s/ Rita Ayers

Rita Ayers

 

42



--------------------------------------------------------------------------------

LIST OF SCHEDULES

1.3 – Statement of Adjustments

2.1 – Speedy Jurisdictions and Residency of Members

2.5(c) – List of Members

2.6 (a) - Financial Statements

2.7 – Modification of Change of Control Bonuses

2.9 – State Tax Payment Obligations

2.10 – State Taxes

2.11 - Sub-leased Real Property of Speedy and Intellectual Property

2.12 - Lease Agreements and Other Agreements

2.13 - List of Employee Matters

2.15 - Insurance Policies

2.17 – State Taxes Indemnification

2.18 - Licenses, Accreditations, Permits and Authorizations

2.20 - Business Relationships

2.22 - Accounts Receivable

2.23 - Related Party Transactions

2.25 – Indebtedness

2.26 – Distributions

2.27 - Customer Credit Balance Accounts

3.5 - Accredited Investors

5.2 – Written Consent of Third Parties

5.6 - Employment Agreements and Noncompetition Agreements

5.12 – Sublease Agreements

7.3(a)(ii) – Exception for State Taxes

8.1 – Definition of Taxes

 

43